Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received on 03/02/2022 have been acknowledged. The Examiner’s Amendment in the present Notice of Allowance renders moot all of the rejections previously set forth in the Non-Final Office Action mailed 07/06/2021.

Election/Restrictions
Claims 1, 4, 6, 7, 8, 9, 14, 15, 16, 18, 23, and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25, 28, and 29 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Connie Wan on 05/13/2021. 

The application has been amended as follows: 
In the claims: 
Claims 10-13 have been canceled. 
In claim 7, the phrase “1gG” on line 2 has been deleted and replaced with -- IgG --. 
In claim 15, the phrase “Claim 16” has been deleted and replaced with -- Claim 14 --. 
In claim 25, the phrase “an subject” on line 2 has been deleted and replaced with -- the subject --. 
In claim 28, the phrase “paclitaxel,,” on line 5 has been deleted and replaced with a single comma -- paclitaxel, --. 
In claim 28, the phrase “The method of Claim 25, wherein the therapeutic agent” on lines 1-2 has been deleted and replaced with -- The method of Claim 25, further comprising co-administering an effective amount of a therapeutic agent, wherein the therapeutic agent --. 


Reasons for Allowance
Claims 1, 4, 6, 7, 8, 9, 14, 15, 16, 17, 18, 23, 24, 25, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has claimed an anti-human PD-1 antibody, a nucleic acid encoding the anti-PD-1 antibody, a pharmaceutical composition comprising the anti-PD-1 antibody, a method of making the anti-PD-1 antibody, and a method for treating cancer in a subject comprising administering the anti-PD-1 antibody. Anti-PD-1 antibodies are known in the prior art (see, for example, U.S. Patent No. 7,521,051). However, the anti-PD-1 antibody amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibody comprises a VH and VL chain pair identified by non-degenerate SEQ ID numbers and having six fully-defined complementarity determining regions (CDRs). As evidenced by Janeway et al., artisans would know that all six CDRs confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by US Patent 6,180,370 and Kipriyanov et al. Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s inventions without undue experimentation. In view of all of the above, the instant claimed inventions have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644